DETAILED ACTION
This is in response to the amendment filed 6 April 2021.
As a result of the amendment, claims 1 - 2, 8 - 9, 15 - 16, 21 - 22 and 25 - 26 are amended. Therefore, claims 1 - 4, 6 - 11, 13 - 18, 20 - 22, 24 - 26 and 28 are currently pending in the application. Claims 1, 8, 15, 21 and 25 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 - 4, 6 - 11, 13 - 18, 20 - 22, 24 - 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwalt et al. (U.S. PGPub 2014/0258738; Sep. 11, 2014; hereinafter “Greenwalt”) and further in view of Schindler et al. (U.S. PGPub 2012/0212053; Aug. 23, 2012; hereinafter “Schindler”)
Regarding claim 1, Greenwalt teaches a power over Ethernet method, comprising: [Fig 7, ¶¶ [0034]-[0036]]
receiving, by power sourcing equipment (PSE), a first Link Layer Discovery Protocol data unit (LLDPDU) from a powered device (PD), wherein the PD [Fig 4, item 400] is connected to the PSE [item 404 via cables connected from 400 via 306-0 - 306-3] using an Ethernet twisted pair cable, and the Ethernet twisted pair cable comprises a first set of cable pairs connected to the PD and a second set of cable pairs connected to the PD, [Fig 7, item 710 containing item 712, Negotiate initialization of PoE+ link power state; ¶ [0052] teaches negotiation is done with Ethernet layer 2 LLPD-MED messages, i.e., an LLDPDU; Fig 4, items 402-0 - 402-3 connected to power control 404 via cables from 304-0 - 304-3; FIG. 4 shows an exemplary configuration under which a multi-port network controller 400 may receive PoE power input via one or more PoE signals. (¶ [0054])]
wherein the first LLDPDU carries a negotiation for the power for a first network port and a second network port, and wherein the first requested power value and the second requested power value are independent of each other; and [Under one embodiment, an augmentation to the PoE/PoE+ standards is implemented such that negotiation for the power level of two or more PoE signals transmitted from the same PoE power sourcing device is managed in a combined manner. … Under the combined management scheme, power negotiation can be handled via a single communication exchange, rather than requiring separate communication exchanges for each of the ports that will be receiving a PoE signal. (¶ [0056]); Greenwalt ¶ [0056] teaches that each power level is independent, but that requests for multiple cable pairs may be communicated from the PD to the PSE in one LLDP communication.] 
sending, by the PSE, a second LLDPDU to the PD, wherein the second LLDPDU carries a first allocated power value allocated by the PSE for the first set of cable pairs and a second allocated power value allocated by the PSE for the second set of cable pairs. [Fig 7, step 712; ¶ [0070] teaches that steps 712 that power is negotiated, which includes the PSE confirming to the PD the allocated power for an interface. ¶ [0056] teaches that power negotiation for multiple connections is done through a single exchange.]
Greenwalt does not specifically teach a PD connected to an Ethernet connector of the PSE with a first set of cable pairs connected to the first set of contacts of the Ethernet connector and a second set of cable pairs connected to a second set of contacts of the Ethernet connector and further teaches a combined management scheme in which power configuration and negotiation for PoE signals received at multiple ports may be handled via a single communication and that the power negotiation is for a first requested power value for the first set of cable pairs and a second requested power value for the second set of cable pairs.
Greenwalt does teach a PD connected via a PSE with a first set of cable pairs and a second set of cable pairs and further teaches a combined management scheme in which power configuration and negotiation for PoE signals received at multiple ports may be handled via a single communication (¶¶ [0055]-[0056]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the power negotiation to include a first requested power value for a first set of cable pairs and a second requested power value for a second set of cable pairs as the combined power configuration and negotiation for the multiple ports which are connected via a first set of cable pairs and a second set of cable pairs for the benefit of efficiently communicating power negotiations for multiple interfaces between a single PD and a single PoE.
Greenwalt does not teach a PD connected to an Ethernet connector of the PSE with a first set of cable pairs connected to the first set of contacts of the Ethernet connector and a second set of cable pairs connected to a second set of contacts of the Ethernet connector.  Note Greenwalt discloses that the twisted pairs coupled to signal pins on connector or Ethernet jack or matting connectors (par. 29, 30, 67 and 78)   
[Fig 2, items 210(a)-(g) is an Ethernet connector of a PSE connected to PD ALT-A and ALT-B] with a first set of cable pairs connected to the first set of contacts of the Ethernet connector [connections from 220(a) to 120(a)] and a second set of cable pairs connected to a second set of contacts of the Ethernet connector [connections from 220(b) to 120(b); further described in ¶ [0015]]
Schindler further teaches “The techniques described herein enable, for example, transitioning power delivery across "Alternative A" conductor pins and "Alternative B" conductor pins to utilize each of the four pairs of conductor pins to power the powered devices 120(a) and 120(b).” (¶ [0017])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the teaching of Schindler with the method of Greenwalt to achieve a method in which two powered interfaces may be connected to an Ethernet port of a PSE using a first cable pair connected to a first set of contacts of the Ethernet port and a second cable pair connected to a second set of contacts of the Ethernet port for the benefit of utilizing each of the four pairs of conductor pins to power the powered devices.
Regarding claim 2, the combination of Greenwalt/Schindler teaches the method of claim 1, and Greenwalt in the combination further teaches supplying, by the PSE, a first power to the PD according to the first allocated power value using the first set of cable pairs; and supplying, by the PSE, a second power to the PD according to the second allocated power value using the second set of cable pairs. [Fig 7, step 720; ¶ [0071] teaches that power is reduced based on the power negotiation.] 
Schindler in the combination teaches that powers are supplied via the first set of contacts of the Ethernet connector and via the second set of contacts of the Ethernet connector.
Regarding claim 3, the combination of Greenwalt/Schindler teaches the method of claim 1, and Greenwalt in the combination further teaches determining, by the PSE, the first allocated power value and the second allocated power value according to the first requested power value and the second requested power value carried in the first LLDPDU. [Fig 7, step 714; ¶ [0070]]
Regarding claim 4, the combination of Greenwalt/Schindler teaches the method of claim 3, and Greenwalt in the combination further teaches the first allocated power value is less than or equal to the first requested power value, and the second allocated power value is less than or equal to the second requested power value. [The two general schemes are to request a power state change and wait for confirmation that the power state change may be implemented (¶ [0069]); Implementing a requested power state change is allocating power that is equal to the requested power.]
Regarding claim 6, the combination of Greenwalt/Schindler teaches the method of claim 1, and Greenwalt in the combination further teaches the first allocated power value and the second allocated power value are independent of each other. [the PoE power state for each network port may be configured in accordance with the PoE or PoE+ standard as if only a single PoE signal is used for the powered end station--that is, the PoE/PoE+ power aspects are handled separately. (¶ [0055])]
Regarding claim 7, the combination of Greenwalt/Schindler teaches the method of claim 1, and Greenwalt in the combination further teaches the first LLDPDU further carries a PD interface indication, and the PD interface indication indicates to the PSE that the PD comprises two PD interfaces. [Under the combined management scheme, power negotiation can be handled via a single communication exchange, rather than requiring separate communication exchanges for each of the ports that will be receiving a PoE signal. (¶ [0056]); A single communication exchange in a combined management scheme would necessarily include the number of interfaces that are combined.]
Regarding claim 8, the claim recites power sourcing equipment that performs the method of claim 1. The claim is rejected under a similar rational as regarding claim 1 above.
Regarding claims 9-11 and 13-14, the claims depend on claim 8, and repeat the limitations of claims 2-4 and 6-7 respectively. The claims are rejected under the rational of the respective claim above.
Regarding claim 15, the claim recites a power over Ethernet system that performs the method of claim 1. The claim is rejected under a similar rational as regarding claim 1 above.
Regarding claims 16-18 and 20, the claims depend on claim 15 and repeat the limitations of claims 2-4 and 6 respectively. The claims are rejected under the rational of the respective claim above.
Regarding claim 21, the claim recites a method similar to that of claim 1, except where claim 1 is directed towards receiving a LLDPDU at a power source equipment (PSE) sent from a powered device (PD), claim 21 is directed towards sending a LLDPDU from a PD to be received at a PSE. Both methods are performing the same steps, with the same structure, but one is recited for a PSE and one for a PD. As the PSE and PD work together in a PoE system, the claim is rejected under a similar rational as regarding claim 1 above.
Regarding claims 22 and 24, the claims are dependent on claim 21 and recite similar limitations as claims 2 and 6 respectively. The claims are rejected under a similar rational as regarding the respective claim above and the rational of the rejection of claim 21 above.
Regarding claim 25, the claim recites a powered device (PD) that implements the method of claim 21, and is rejected under a similar rational as regarding claim 21 above.
Regarding claims 26 and 28, the claims are dependent on claim 25 and recite similar limitations as claims 22 and 4 respectively. The claims are rejected under a similar rational as regarding the respective claim above.
Response to Arguments
Applicant's arguments filed 6 April 2021 have been fully considered but they are not persuasive.
The applicant argues, as best understood by the Examiner, that Greenwalt fails to teach the limitations of claim 1. Specifically: 
Greenwalt does not explicitly disclose that a single communication exchange includes multiple independent power values, and thus does not teach that the first requested power value and the second requested power value are independent of each other. The Applicant suggests that when the values are combined, they may be added into a sum of the power values.
Greenwalt does not teach the second LLDPDU carries a first allocated power value allocate by the PSE for the first set of cable pairs and a second allocated power value for the second set of cable pairs.
Greenwalt does not teach powering a PD by both of two cable pairs of an Ethernet cable connected to an Ethernet port.

Regarding argument a), the Examiner respectfully disagrees. Greenwalt teaches that “each PoE signal may be dynamically adjusted” but that negotiation for the power levels may be done “in a combined manner” (¶¶ [0055]-[0056]).  In order for each signal to be dynamically adjusted, the combined manner necessarily would require a separate value for each PoE signal, and those signals would not be based on other signals. 
¶ [0055. As each network port has its own MAC address, the aforementioned LLDP-MED APM protocol may be used to negotiate configuration of the PoE power received via the Ethernet jack connected to each network port that will be receiving a PoE signal.  Under PoE+, the power level for each PoE signal may be dynamically adjusted while maintaining the link connection 
(¶ [0056]);An augmentation to the PoE/PoE+ standards is implemented such that negotiation for the power level of two or more PoE signals transmitted from the same PoE power sourcing device is managed in a combined manner. … Under the combined management scheme, power negotiation can be handled via a single communication exchange, rather than requiring separate communication exchanges for each of the ports that will be receiving a PoE signal.  
Thus Greenwalt teaches that each power level is independent, but that requests for multiple cable pairs may be communicated from the PD to the PSE in one LLDP communication. 
Regarding argument b), similar to argument a) above for the power levels of each PoE signal to be negotiated in a “combined manner” this would require the second LLDPDU to contain both the first and second allocated power values for the first and second cable pair.
Regarding argument c), the argument has been considered but is moot because the new ground of rejection based on the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/J.N./            Examiner, Art Unit 2186          
        

/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186